Pek Cuiíiam.
The plaintiifs in error were tried and convicted upon both of two counts of an indictment charging them with arson. The matter is before us not only upon a strict writ of error, but under section 136 of the Criminal Procedure act. There are numerous assignments of error and specifications of causes for reversal, but it is necessary for us to consider one only, and that is that the verdict upon which the judgment below is based is not supported by the weight of the evidence because that is the conclusion that we have reached after a consideration of the proofs.
The judgment below will therefore be reversed.